         Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 MICHELLE BEAGLE,                                   Case No. 3:20-cv-01894 (KAD)
      Petitioner,


        v.


 DIANE EASTER,                                      March 17, 2021
      Respondent.

                                ORDER DISMISSING CASE

Kari A. Dooley, United States District Judge:

       Pending before the Court is a petition for writ of habeas corpus brought by Michelle Beagle

(“Ms. Beagle” or the “Petitioner”) against Diane Easter (“Ms. Easter” or the “Respondent”) in her

official capacity as Warden of Federal Correctional Institution Danbury (“FCI Danbury”), where

Ms. Beagle was previously incarcerated, pursuant to 28 U.S.C. § 2241. (ECF No. 5.) Petitioner

also seeks admission to bail on an emergency basis pending resolution of her petition. Following

oral argument on Respondent’s motion to dismiss the petition (ECF No. 10), Respondent notified

the Court that Ms. Beagle had been transferred from FCI Danbury to Federal Medical Center

Carswell (“FMC Carswell”), a Care Level 3 federal correctional facility in Fort Worth, Texas.

(ECF No. 24.) The Court subsequently afforded the parties the opportunity to address whether the

petition has been rendered moot in light of the Petitioner’s transfer. (ECF No. 25.) Having

considered the parties’ submissions (ECF Nos. 27, 30) as well as the Petitioner’s motion to amend

the petition to add Michael Carvajal (“Mr. Carvajal”) in his official capacity as Director of the

Bureau of Prisons (the “BOP”) as a named respondent (ECF No. 28), the Court concludes that the

petition is moot and accordingly must be dismissed, for the reasons that follow. Because Mr.

Carvajal is not a proper respondent in this action, the motion to amend is DENIED.

                                                1
          Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 2 of 9




Background and Allegations

       On September 12, 2018, Petitioner was sentenced to 235 months of incarceration following

her conviction for conspiracy to distribute and possess with intent to distribute heroin resulting in

death in the United States District Court for the Middle District of Pennsylvania. (See Judgment,

United States v. Beagle, Case No. 3:15-cr-00216-RDM-1, ECF No. 161 (M.D. Pa. Sept. 12, 2018).)

At the time that her petition was filed Ms. Beagle was serving her sentence at FCI Danbury. She

alleges the following facts in support of her petition.

       Petitioner is 42 years old and suffers from numerous serious health conditions that include

COPD, endocarditis, and a history of cancer and blood clots. (Pet. ¶¶ 1, 12, ECF No. 5.) She

underwent 32 surgeries between 2016 and 2018 as well as open-heart surgery in 2018. (Id. ¶ 12.)

In November 2019, while incarcerated, Petitioner discovered a mass on her vulva, which was

confirmed via ultrasound in January 2020. (Id. ¶ 13). In February 2020 she discovered a second

mass, which medical staff at FCI Danbury confirmed via ultrasound in March 2020. (Id. ¶ 14.)

On March 18, 2020 Dr. Greene, the clinical director of FCI Danbury, ordered a CT scan to confirm

the masses but due to the outbreak of the COVID-19 pandemic, Ms. Beagle’s medical appointment

was canceled. (Id. ¶¶ 15–16.) In September 2020 Petitioner was seen by a dermatologist, who

found another mass on Petitioner’s jawline and recommended a consultation with a general

surgeon. (Id. ¶ 18.) The general surgeon who examined her concluded that Petitioner needed a

biopsy with a gynecological oncologist. (Id. ¶ 19.) Dr. Greene then submitted approval for

Petitioner to receive outside consultations with gynecological oncology and gastroenterology, and

an appointment was scheduled for November 6, 2020. (Id. ¶ 20.) However Respondent neglected

to designate a custody officer to transport Ms. Beagle to her appointment, and Dr. Greene submitted

a request for it to be rescheduled. (Id. ¶ 21.) On November 20, 2020, Dr. Greene examined



                                                  2
              Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 3 of 9




Petitioner and discovered masses in both of her breasts; he submitted urgent requests for Petitioner

to receive a mammogram. (Id. ¶ 22.) Petitioner was scheduled to receive an oncological

consultation in the community on December 4, 2020, and a mammogram and ultrasound of her

breasts on December 7, 2020, but once again the facility neglected to transport her to either

appointment. (Id. ¶¶ 23–24.) On December 14, 2020, Dr. Greene performed a uterine biopsy and

during that examination he informed Petitioner that he would be unable to arrange another

oncological appointment due to the current COVID-19 outbreak. (Id. ¶ 25.)

           Following the settlement of a multi-party habeas class action brought against Respondent

by inmates confined at FCI Danbury during the pandemic (the “FCI Danbury Litigation”),1 Ms.

Beagle was identified as a medically vulnerable class member, entitling her to review for home

confinement. (Id. ¶¶ 26–27.) Petitioner was denied home confinement on the basis of a low

recidivism risk score, her percentage of time served, and a pending charge or detainer that has since

been cleared. (Id. ¶ 28.) Respondent notified Petitioner that if she were not released to home

confinement, Respondent would seek to transfer her to the BOP facility in Carswell, Texas. (Id.)

Petitioner objected to the transfer, asserting instead that she should be released to home

confinement so that she can reside with a family friend in West Pittston, Pennsylvania and seek

medical treatment in the community. (Id. ¶ 29.) She alleges that the transfer to Texas will not

resolve her health problems. (Id. ¶ 33.) She further alleges that Respondent’s failure to transport

Petitioner to her required medical appointments constitutes deliberate indifference to her health

and medical needs and that Respondent has violated her right to be free of cruel and unusual

punishment under the Eighth Amendment.2 (Id. ¶ 38.) In her prayer for relief she seeks immediate



1
    See Whitted et al v. Easter, No. 3:20-cv-00569 (MPS) (D. Conn. filed Apr. 27, 2020).
2
 In addition to Respondent’s alleged failures to transport Ms. Beagle to her oncology and radiology appointments, she
also alleges that as of the filing of the petition Respondent had not arranged for her to see a cardiologist, which was

                                                           3
           Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 4 of 9




release to bail pending disposition of the petition and an injunction directing that she be transported

to a medical office in the community to receive oncological care.

        In Ms. Easter’s motion to dismiss, she asserts that Ms. Beagle’s request that she be released

to home confinement is precluded by the terms of the settlement agreement in the FCI Danbury

Litigation. Ms. Easter also disputes the validity of Petitioner’s claims on their merits; she

represents that “Respondent has endeavored to obtain, and has facilitated, extensive care for

Petitioner during her incarceration at FCI Danbury” and argues that any delay in Petitioner’s receipt

of medical care was justifiably due to circumstances related to the COVID-19 pandemic. (Resp’s.

Mem. at 14, ECF No. 10-1.) She has attached copies of Petitioner’s recent medical records in

support of her assertion that Petitioner has received ongoing and adequate medical care while

incarcerated at FCI Danbury. Respondent also objects to Petitioner’s request that she be admitted

to bail as an impermissible effort to circumvent the terms of the FCI Danbury settlement agreement,

and argues that Petitioner cannot meet the high standard entitling her to bail in any event.

        Three days after filing her motion to dismiss, Ms. Easter informed the Court—on January

8, 2021—that Ms. Beagle’s transfer to FMC Carswell was imminent. (ECF No. 13.) On that same

day, Petitioner filed an opposition to the motion to dismiss in which she represented that she was

recently transported to the hospital by ambulance following an allergic reaction to the first dose of

the COVID-19 vaccine, which had been administered two days prior. (See ECF No. 14 at 2.) She

further represented that she had recently discovered another lump in her thigh. (Id. at 3.) Petitioner

also challenged her impending transfer, arguing, inter alia, that the record set forth by the

Respondent failed to establish that FMC Carswell would be capable of providing adequate

gynecological oncological and other appropriate medical care to Ms. Beagle and that the transfer


recommended during an April 2020 visit to Danbury Hospital in which Ms. Beagle was transported by ambulance for
emergency care in response to a concerning EKG result. (Pet. ¶ 17.)

                                                      4
          Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 5 of 9




itself might be medically inappropriate in light of her frailty and recent allergic reaction to the

vaccine. (Id. at 4–5.) Petitioner requested an immediate hearing by videoconference; she

simultaneously filed an objection in which she asked the Court to stay her transfer pending a full

hearing on the petition. (ECF No. 15.)

       On January 11, 2021, the Court held a hearing on the motion to dismiss. On the same day

Respondent filed a notice to address the Petitioner’s concerns regarding her transfer and the ability

of FMC Carswell to provide comprehensive specialized cancer treatment to Ms. Beagle in

coordination with the facility’s relationship with the University of North Texas Health Sciences

Center. (ECF No. 18.) In her notice, she also represented that Petitioner was in stable condition

as of that morning. At the hearing, the Court denied the request that the Respondent be enjoined

from transferring the Petitioner. During the hearing the parties also addressed the issue of whether

the petition would be rendered moot if the Petitioner’s transfer occurred. Petitioner’s counsel

requested the opportunity to brief the issue, which the Court allowed. The Court scheduled a

follow-up hearing for January 21, 2021 but before the parties could reconvene, Respondent filed a

notice apprising the Court on January 13, 2021 that Petitioner’s transfer to FMC Carswell had been

effected. (ECF No. 24.) The Court then continued the hearing pending resolution of the mootness

issue, which the Court now decides.

Legal Standard
        “Article III, Section 2 of the Constitution limits the jurisdiction of the federal courts to the

resolution of ‘cases’ and ‘controversies.’” Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir.

2012) (quotation marks omitted). “This limitation is ‘founded in concern about the proper—and

properly limited—role of the courts in a democratic society.’” Id. (quoting Warth v. Seldin, 422

U.S. 490, 498 (1975)). “A case becomes moot when it no longer satisfies the ‘case-or-controversy’

requirement of Article III[.] . . . In order to satisfy this requirement, the petitioner must,

                                                  5
          Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 6 of 9




at all stages of the litigation, have suffered, or be threatened with, an actual injury which is likely

to be redressed by a favorable judicial decision.” Marrero Pichardo v. Ashcroft, 374 F.3d 46, 51

(2d Cir. 2004). “When the issues in dispute between the parties are no longer ‘live,’ a case becomes

moot, . . . and the court—whether trial, appellate, or Supreme—loses jurisdiction over the suit,

which therefore must be dismissed.” Lillbask ex rel. Mauclaire v. State of Conn. Dep’t of Educ.,

397 F.3d 77, 84 (2d Cir. 2005) (quotation marks and citations omitted).

Discussion

        Petitioner’s Transfer Renders Her Conditions of Confinement Claims Moot

        In her petition, Ms. Beagle challenged the conditions of her confinement at FCI Danbury,

where she is no longer incarcerated, and sought injunctive relief directing the Respondent to

improve those conditions by providing additional, in community, medical care. Because “[a] §

2241 challenge to conditions of confinement will be considered moot where the petitioner has been

transferred to a different facility,” Razzoli v. Strada, No. 10-CV-4802 (CBA), 2013 WL 837277,

at *2 (E.D.N.Y. Mar. 6, 2013) (citing Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)),

the petition must be dismissed for lack of subject matter jurisdiction. See also, e.g., Prins v.

Coughlin, 76 F.3d 504, 506 (2d Cir. 1996) (per curiam) (“It is settled in this Circuit that a transfer

from a prison facility moots an action for injunctive relief against the transferring facility.”); Hill

v. Zenk, 115 F. App’x 97 (2d Cir. 2004) (summary order) (“Because Hill brought his action for

relief against the warden of a facility in which he concedes he is no longer incarcerated, his petition

for relief is moot.”); Anderson v. Williams, No. 3:15-CV-1364 (VAB), 2018 WL 4623022, at *1

(D. Conn. Sept. 26, 2018) (agreeing “that there is no genuine issue to be tried, in part, because,”

inter alia, “Plaintiff’s transfer to Oxford FCI deprives the Court of jurisdiction; and . . . Plaintiff’s

prison conditions claim was confined to Danbury FCI”).



                                                   6
           Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 7 of 9




         Notwithstanding, Ms. Beagle asserts that the petition is not moot because “the deliberate

indifference alleged in Connecticut continues through to Petitioner’s present designation in Texas,”

and that Petitioner’s transfer has not remedied the alleged constitutional violations Ms. Beagle

experienced at FCI Danbury.              (Pet’r’s Mem. at 4.)         Petitioner’s counsel represents in his

memorandum of law that he has received notice that Ms. Beagle was placed in quarantine in Texas

following her transfer, that conditions in quarantine are poor, and that Ms. Beagle has still not

received an appointment with an outside oncologist. (Id. at 4–5.) Aside from the fact that a party

“may not amend [her] complaint through a memorandum of law,” Datto Inc. v. Braband, 856 F.

Supp. 2d 354, 364 (D. Conn. 2012), to the extent that Ms. Beagle seeks to challenge her present

conditions of confinement at FMC Carswell, such allegations do not present a live case or

controversy against Ms. Easter, who is the only respondent named in this action and who cannot

plausibly be alleged to control the conditions surrounding Ms. Beagle’s medical care while she is

held in a different facility over fifteen hundred miles away.3 Insofar as Ms. Beagle seeks to amend

her petition to assert claims against the Director of the BOP in place of or in addition to Ms. Easter,

such an amendment is improper for the reasons discussed, infra.

         The Motion to Amend is Denied
         Despite Ms. Beagle’s effort to amend her petition to include Mr. Carvajal as a respondent,

(and presumably thereafter to challenge the conditions of confinement in Texas), she recognizes

that the Supreme Court has indicated that the proper respondent in a habeas petition that challenges



3
  In addition to filing the instant petition, Ms. Beagle also moved for compassionate release and a reduction of her
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) in the United States District Court for the Middle District of
Pennsylvania, where she was originally sentenced, citing her medical conditions and the alleged lack of adequate
medical care she received while incarcerated at FCI Danbury. On January 21, 2021, the district court denied her
motion without prejudice on the basis of her recent transfer to FMC Carswell, finding that the current record did not
permit the court to render a determination as to the need for compassionate release given that Ms. Beagle’s allegations
predated her transfer to Texas. (See Order, United States v. Beagle, Case No. 3:15-cr-00216-RDM-1, ECF No. 201
(M.D. Pa. Jan. 21, 2021).)

                                                          7
          Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 8 of 9




conditions of confinement is the warden of the facility where the petitioner is detained and not a

high-level supervisory official. (Pet’r’s Mem. at 3 (citing Rumsfeld v. Padilla, 542 U.S. 426, 447

(2004)).) Because Mr. Carvajal is a “remote official” as opposed to the warden where Petitioner

is confined, Mr. Carvajal is not the proper respondent in this case. See, e.g., Gordon v. Lappin,

No. 07 CIV. 10948, 2008 WL 4179233, at *2 (S.D.N.Y. Sept. 10, 2008) (dismissing Section 2241

petition as to Harvey Lappin, former director of the BOP, as “[t]he only proper respondent in a

habeas challenge to present physical confinement generally is the person with physical custody of

the detainee-e.g., the warden of the facility where the detainee is held-not a remote official”) (citing

Rumsfeld, 542 U.S. at 434–35).

       In addition, “[t]he plain language of the habeas statute . . . confirms the general rule that

for core habeas petitions challenging present physical confinement, jurisdiction lies in only one

district: the district of confinement,” which, in Ms. Beagle’s case, is the U.S. District Court for the

Northern District of Texas. Rumsfeld, 542 U.S. at 443. Petitioner cites a number cases from

outside of this Circuit that stand for the general proposition that personal jurisdiction over the

respondent is determined at the time a habeas petition is filed and is not destroyed by a petitioner’s

subsequent transfer to a facility in another District. (Pet’r’s Mem. at 2–3.) See, e.g., Wks. v.

Wyrick, 638 F.2d 690, 692 (8th Cir. 1981) (per curiam) (“Once the custodian is properly served,

subsequent transfer of the petitioner does not cause a loss of habeas corpus jurisdiction in the

original district”). However none of these cases involved challenges to an inmate’s conditions of

confinement and none implicate the type of injunctive relief Petitioner requests here with regard

to her medical care—injunctive relief that can only be ordered against her immediate custodian.

See, e.g., United States v. Clark, No. 3:19-CR-110 (JAM), 2021 WL 71438, at *2 n.4 (D. Conn.

Jan. 7, 2021) (“To the extent Clark also seeks to raise a claim that his conditions of confinement



                                                   8
          Case 3:20-cv-01894-KAD Document 31 Filed 03/17/21 Page 9 of 9




are in violation of the Eighth Amendment’s prohibition on cruel and unusual punishment, . . . this

Court does not have jurisdiction to prescribe the conditions of confinement at FCI Schuylkill, and

any such constitutional challenge to the conditions of his confinement should be raised by way of

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 that names the federal prison

warden as a defendant and that is filed in the U.S. District Court for the Middle District of

Pennsylvania where FCI Schuylkill is located”); United States v. Rodriguez, No. 3:18-CR-00907

(JAM), 2020 WL 7321394, at *2 n.3 (same); Perez v. Breckon, No. 9:17-CV-00353 (JKS), 2019

WL 652410, at *2 (N.D.N.Y. Feb. 15, 2019) (concluding that “this Court is no longer the proper

venue to hear Perez’s § 2241 habeas claims. Because Perez is currently in custody at FCI Coleman,

any § 2241 habeas petition arising out of his conditions of confinement must be brought in the

appropriate district court in Florida”).

       In sum, because Petitioner has cited no relevant or controlling authority establishing either

that this Court should permit substitution of Mr. Carvajal as the respondent in this matter or that

this Court can retain jurisdiction over a petition that, in substance, seeks injunctive relief against

the warden of a facility located outside of this District (and who is not named in the petition), the

motion for leave to amend is DENIED.

Conclusion

       For the foregoing reasons, the petition for habeas corpus is dismissed for lack of subject

matter jurisdiction. The Clerk of the Court is directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 17th day of March 2021.


                                              /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                  9
